Title: From George Washington to John Hancock, 24 January 1776
From: Washington, George
To: Hancock, John



Sir
Cambridge 24th January 1776

The Commissary General being at length returned from a long & painfull Illness, I have it in my power to comply with the requisition of Congress, in forwarding an Estimate of the expence attending his Office—as also that of the Quarter-Master General—You will please to observe, that the Commissary, by his account of the matter, has entered into no special agreement with any of the persons he has found occasion to employ, (as those to whose Names sums are annexed are of their own fixing) but left It to Congress to Ascertain their Wages: I shall say nothing therefore on this Head, farther than relates to the proposition of Mr Miller, to be allowed ⅛ for his trouble, & the delivery of the other ⅞ of provisions, which to me appears exorbitant in the extreme, however conformable It may be to custom & usage. I therefore think that reasonable stipends had

better be fixed upon. Both the Quarter Master & Commissary Generals assure me, that they do not employ a single person uselessly, & as I have too good an opinion of them, to think they would deceive me, I beleive them.
I shall take the liberty in this place of recommending the expediency, indeed, the absolute necessity of appointing fit & proper persons to Settle the accounts of this Army—to do it with precision, requires time, care & attention—the longer It is left undone, the more Intricate they will be—the more liable to error, & difficult to explain & rectify—As also the persons in whose hands they are, if disposed to take undue advantages, will be less subject to detection. I have been as attentive as the nature of my Office would admit of, in Granting Warrants for money on the paymaster, but It would be absolutely impossible for me to go into an examination of all the Accounts Incident to this Army, & the Vouchers appertaining to them, without devoting so large a portion of my time to the business, as might not only prove injurious, but fatal to It in other respects—this ought in my humble opinion, to be the particular business of a Select Committee of Congress, or one appointed by them—which once in three months at furthest should make a Settlement with the Officers in the different departments.
Having met with no encouragement from the Governments of Massachusetts & New Hampshire from my application for Arms, & expecting no better from Connecticut & Rhode Island, I have, as the last expedient, sent one or two Officers from each Regiment into the Country with money, to trye If they can buy—in what manner they Succeed, Congress shall be Informed, as soon as they return.
Congress in my last, would discover my motives for strengthning these Lines with the Militia—But whether, as the weather turns out exceedingly mild (insomuch as to promise nothing favourable from Ice) & no appearance of Powder, I shall be able to Attempt any thing decisive, Time only can determine—no man upon Earth wishes more ardently to destroy the Nest in Boston, than I do—no person would be willing to goe greater lengths than I shall to accomplish It, If it shall be thought advisable—But If we have neither Powder to Bombard with, nor Ice to pass on, we shall be in no better situation than we have

been in all the year—we shall be worse, because their works are stronger.
I have Accounts from Boston, which I think may be relied on, that General Clinton with about four or five hundred men, hath left that place, within these four days—Whether this is part of the Detachment which was making up, as mentioned in my Letter of the 4 Inst., & then at Nantasket, or not, is not in my power to say—If It is designed for New York, or Long Island, as some think, throwing a body of Troops there, may prove a fortunate circumstance—If they goe farther South agreable to the Conjectures of others, I hope there will be men to receive them—Notwithstanding the positive assertions of the four Captains from Portsmouth, noticed in my Letter of the 14, I am now convinced from several corroborating circumstances—the Accounts of Deserters, & of a Lieut. Hill, of Lord Peircy’s Regiment, who left Ireland the 5 of November, & was taken by a privateer from Newbury Port, that the 17 & 55 Regmts are arrived at Boston, & Other Troops at Hallifax agreable to the information of Hutchinson, & others—Lieut. Hill says that the Transports of two Regiments only were forced into Milford Haven.
Congress will think me a little remiss I fear, when I inform them that I have done nothing yet towards raising the Battalion of marines, but I hope to stand exculpated from blame, when they hear the reason—which was, that already having 26 Incomplete Regiments, I thought It would be adding to an expence already great in Officers, to set two entire Corps of Officers on foot, when perhaps we should not add Ten men a week by It, to our present numbers—In this opinion the General Officers here concurred, which Induced me to Suspend the matter a little longer. Our Inlistments for the two last weeks, have not amounted to 1000 men & are diminishing—the Regiment for Canada It is thought will soon be filled, as the men are to choose all but their Feild Officers, which are appointed by the Court.
On Sunday Evening, Thirteen of the Coghnawaga Indians arrived here on a visit; I shall take care that they be so entertained during their stay, that they may return Impressd with sentiments of Friendship for us, and also of our great strength

—One of them is Colonel Louis, who Honoured me with a visit once before. I have the Honor to be with much respect & esteem Sir Your most H. Servt

Go: Washington

